U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-32032 Convenientcast Inc. (Name of Registrant in its Charter) NEVADA 83-0375241 (State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 1174 Manitou Dr., PO Box 363 Fox Island, WA 98333 (Address of principal executive offices) (253) 973-7135 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 11, 2011 the registrant had 17,555,000 issued and outstanding shares of common stock. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report of Convenientcast, Inc. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T and to furnish Exhibit 21.01 to the Form 10-Q. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Other than the aforementioned, no other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Convenientcast, Inc. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION PAGE Item 1.Financial Statements (unaudited): 2 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements (unaudited) Item 2.Management’s Plan of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures 16 PART II.OTHER INFORMATION Item 1.Legal Proceedings 17 Item 1A. Risk Factors Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 17 Item 3.Defaults upon Senior Securities 17 Item 4.Removed and Reserved 17 Item 5.Other Information 17 Item 6.Exhibits 17 Signatures 18 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Financial Statements of the Company required to be filed with this Quarterly Report on Form 10-Q were prepared by management and commence on the following page, together with related Notes.In the opinion of management, these Financial Statements fairly present the financial condition of the Company, but should be read in conjunction with the Financial Statements of the Company for the year ended December 31, 2010 previously filed in a Form 10-K with the Securities and Exchange Commission. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the six months ended June 30, 2011 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2011. 2 Convenientcast, Inc (A Development Stage Company) Unaudited Financial Statements For the six months ended June 30, 2011 and 2010, and the Period of August 15, 2003 (inception) through June 30, 2011 3 Convenientcast, Inc (A Development Stage Company) Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Prepaid expense (Note 3) - Prepaid expense – related party (Note 2) Deposits – related party (Note 2) Total current assets Fixed assets (Note 6) Office and computer equipment Less accumulated depreciation ) ) Total fixed assets Mineral Leases - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses – related party (Note 2) Accrued interest, convertible notes payable – related party (Note 2) Notes payable – related party (Note 2) Convertible notes payable – related party (Note 2) Total current liabilities Stockholders' deficit (Note 3) Common stock; $0.001 par value: 75,000,000 shares authorized; 17,555,000 and 17,095,000 shares issued and outstanding, June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Unaudited Financial Statements 4 Convenientcast, Inc. (A Development Stage Company) Statements of Operations (unaudited) Cumulative For the Three Months For the Six Months from Inception, Ended June 30, Ended June 30, August 15, 2003 to June 30, 2011 Income Revenues $
